DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14, 17-25 and 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 17 and 28 recites the limitation "the panel" in Lines 1, 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 9, 15-18, 22-28 and 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hrynacs (EP0671332).
Regarding Claim 1, Hrynacs discloses a container for holding a food product (figure 2), the container comprising: a flange comprising a central panel 58/60/62/64 (Figure 2), an opening extending in the central panel (Figure 2); a sidewall comprising at least a panel 42/44/46/48 (Figure 2) foldably connected to the central panel (figure 2); and a denesting feature 50/52/54/56/66A/66B/70A/70B (figure 2) extending outwardly from the sidewall, the denesting feature being for engaging a nested container positioned below the container in a stacked arrangement and for forming a denesting gap between the flange and the nested container (column 2, lines 14-19).

    PNG
    media_image1.png
    658
    792
    media_image1.png
    Greyscale

Regarding Claim 2, Hrynacs discloses the panel of the sidewall is foldably connected to the central panel along a fold line (Figure 2) extending along the opening, and the central panel comprises an edge (figure 3) extending from an end of the fold line and along the opening (figure 2), the edge being perpendicular to the fold line (Figure 2).
Regarding Claim 3, Hrynacs discloses the panel of the sidewall is a first panel (Figure 2), the first panel is foldably connected to the central panel along a first fold line extending along the opening (Figure 2), the sidewall comprises a second panel (Figure 2) foldably connected to the central panel along a second fold line that is spaced apart from the opening (Figure 2).
Regarding Claim 8, Hrynacs discloses a bottom wall (figure 2) comprising a bottom panel (figure 2) foldably connected to the second panel along a third fold line (Figure 2).
Regarding Claim 9, Hrynacs discloses the sidewall further comprises a third panel (figure 2) foldably connected to the central panel along a third fold line extending along the opening (figure 2) and a fourth panel (figure 2) foldably connected to the central panel along a fourth fold line that is spaced apart from the opening (figure 2), the third panel being opposite to the first panel and the fourth panel being opposite to the second panel (figure 2).
Regarding Claim 15, Hrynacs discloses the panel of the sidewall is a first panel (figure 2), the first panel is foldably connected to the central panel along a first fold line extending along the opening (figure 2), the sidewall comprises a second panel (figure 2) 
Regarding Claim 16, Hrynacs discloses the central panel comprises a first edge and a second edge (figure 2), each of the first edge and the second edge extending from a respective end of the first fold line to a respective end of the second fold line (figure 2).
Regarding Claim 17, Hrynacs discloses the denesting feature comprises a shoulder (figure 2) extending from an edge of the panel of the sidewall along an undersurface of the central panel (figure 2).
Regarding Claim 18, Hrynacs discloses the shoulder comprises a flange engagement edge for engaging the nested container (figure 5), and the flange engagement edge extends from the edge of the panel and is spaced apart from the flange (figure 5).
Regarding Claim 22, Hrynacs discloses the shoulder is a first shoulder (figure 2), the edge is a first edge (Figure 2), the denesting feature comprises a second shoulder (Figure 2) extending from a second edge (figure 2) of the panel along the undersurface of the central panel, and the second edge is opposite to the first edge (Figure 2).
Regarding Claim 23, Hrynacs discloses the panel is a first panel (figure 2), the sidewall comprises a second panel (figure 2) foldably connected to the central panel opposite to the first panel (figure 2), the denesting feature comprises a third shoulder (figure 2) extending from a third edge (figure 2) of the second panel along the undersurface of the central panel and a fourth shoulder (figure 2) extending from a fourth edge (Figure 2) of the second panel along the undersurface of the central panel, 
Regarding Claim 24, Hrynacs discloses the panel is a first panel (figure 2), the shoulder is a first shoulder (figure 2), the edge is a first edge (figure 2), the sidewall comprises a second panel (figure 2) foldably connected to the central panel opposite to the first panel (Figure 2), and the denesting feature comprises a second shoulder extending from a second edge of the second panel along the undersurface of the central panel (figure 2).
Regarding Claim 25, Hrynacs discloses the sidewall further comprises a third panel (Figure 2) foldably connected to the central panel along the opening, and at least a portion of the third panel extends from the first edge to the second edge so that the first shoulder and the second shoulder are spaced apart by the third panel (Figure 2).
Regarding Claim 26, Hrynacs discloses a stacked arrangement of containers for holding a food product, the stacked arrangement comprising at least a first container and a second container (figure 1 and 5), each container in the stacked arrangement of containers comprising: a flange comprising a central panel 58/60/62/64 (Figure 2), an opening extending in the central panel (figure 2); a sidewall comprising at least a panel 42/44/46/48 (figure 2) foldably connected to the central panel (Figure 2); and a denesting feature 50/52/54/56/66A/66B/70A/70B (figure 2) extending outwardly from the sidewall, the denesting feature of the first container engaging the second container to at least partially form a denesting gap between the second container and the flange of the first container (Col 2, lines 14-19).
Regarding Claim 27, Hrynacs discloses the denesting feature of the first container engages the flange of the second container (figure 5).
Regarding Claim 28, Hrynacs discloses for each of the containers in the stacked arrangement of containers, the denesting feature comprises a shoulder (figure 2) extending from the panel of the sidewall along an undersurface of the central panel (figure 5), and the shoulder of the first container engages the second container to at least partially form the denesting gap (figure 5).
Regarding Claim 31, Hrynacs discloses for each of the containers in the stacked arrangement of containers, the shoulder is a first shoulder extending from a first edge of the panel (Figure 2), the denesting feature comprises a second shoulder extending from a second edge of the panel (Figure 2), and the second edge is opposite to the first edge, the first shoulder and the second shoulder of the first container engaging the second container to at least partially form the denesting gap (figure 5).
Regarding Claim 32, Hrynacs discloses for each of the containers in the stacked arrangement of containers, the panel is a first panel (Figure 2), the shoulder is a first shoulder (figure 2), the sidewall comprises a second panel (figure 2) foldably connected to the central panel opposite to the first panel (figure 2), and the denesting feature comprises a second shoulder (figure 2) extending from the second panel, the first shoulder and the second shoulder of the first container engaging the second container to at least partially form the denesting gap (figure 5).
Regarding Claim 33, Hrynacs discloses for each of the containers in the stacked arrangement of containers, the sidewall further comprises a third panel (Figure 2) foldably connected to the central panel along the opening (figure 2), and at least a 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733